DETAILED ACTION
This Office Action is in response to the amendment submitted on May 24th, 2022 for Application No. 15/886,428 filed on February 1, 2018. Claims 1-11 and 13-15 are presented for examination and are currently pending.


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24th, 2022 has been entered.
 


Response to Arguments
Applicant’s arguments and amendments with respect to the objections of claims 4-6  have been fully considered and are persuasive. The objections of the March 30th, 2022 office action has been withdrawn. 
Applicant’s arguments with respect to the §101 rejection for claims 1-10 have been fully considered but are not persuasive. Applicant’s specification recites [ (0011) “According to the present invention, the calculation amount and power consumption of the convolution calculation in the convolutional neural network can be efficiently reduced. The above described object, configuration, and effect will be made clear in the following embodiments.” ] Claims 1 and 8 do not positively recite the convolutional neural network. Details of the CNN are recited in both of the claims but the preamble language fails to link the practical application to the convolutional neural network. Examiner notes that correcting “using a convolutional neural network” to “in a convolutional neural network” in the preamble of the claims would remedy this issue. Appropriate correction is kindly requested.
Applicant’s arguments with respect to the §101 rejection for claims 11 and 13-15 have been fully considered and are persuasive. The §101 rejection for claims 11 and 13-15 have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-11 and 13-15 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of: Tang (Binary Convolutional Neural Network on RRAM), Han (Efficient Inference On Compressed Deep Neural Network), and further in view of Liu ( “Sparse convolutional neural networks”). Please see the §103 section below for the detailed analysis and claim to claim mapping. 




Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) are: "Convolution calculation unit" in claims 11 and  13-15.
The specification of the application includes paragraphs [¶0033] which reference the calculation units and describe a general computer that includes a processor, memory, input and output device for realizing the device and performing the actions the device(s) are intended to perform. 
Such claim limitation(s) are: "pooling calculation unit" in claims 11 and 13-15.
The specification of the application includes paragraphs [¶0033] which reference the calculation units and describe a general computer that includes a processor, memory, input and output device for realizing the device and performing the actions the device(s) are intended to perform. 
Such claim limitation(s) is/are: "vector sum calculation unit" in claims 14.
The specification of the application includes paragraphs [¶0042] which does not disclose the structure of the vector sum calculation unit explicitly but [¶0033] references the calculation units and includes reference 163 which includes the vector sum calculation unit and describes a general computer that includes a processor, memory, input and output device for realizing the device and performing the actions the device(s) are intended to perform. 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under §101 as non-eligible subject matter

In regards to claim 1, the claim is rejected because the claimed invention is directed to mathematical calculation without significantly more. The claim recites splitting data, processing of data, selection between data and obtaining a result. 



2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind and/or mathematical calculation but for the recitation of generic computer components.A processing method using a convolutional neural network, wherein the neural network includes a convolution calculation unit configured to perform a convolution calculation using a matrix vector product, and a pooling calculation unit configured to perform a maximum value sampling calculation, (Mathematical calculation for performing a maximum value sampling calculation and a matrix vector product) a threshold value for individual matrix elements is set related to matrix data used in the convolution calculation by the convolution calculation unit, the matrix data is divided into a first half and a second half based on the threshold value, (Mental process for a threshold value being set and mathematical calculation for the matrix data being divided) … the convolution calculation unit divides a first half convolution calculation that uses the first half of the matrix data and a second half convolution calculation that uses the second half of the matrix data into two and executes the calculations, (Mathematical calculation for division and performing the convolution calculation which is just a matrix-vector multiplication operation) …the pooling calculation unit selects vector data to which the convolution calculation of the matrix vector product is applied in the second half convolution calculation, along with the maximum value sampling calculation, (Mental process for selection of which vector data and mathematical calculation for the maximum value sampling calculation) … middle layer data of the convolutional neural network is obtained by fully or partially adding the result of the maximum value sampling calculation by the pooling calculation unit and the second calculation data. (mathematical calculation for adding the results of the maximum value sampling calculation)

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “convolution calculation unit” and “pooling calculation unit” which applicant’s specification describes as “a general computer ( a server, for example) that includes a processor, a memory, an input device and an output device” [ (¶0033) ]. As the claim is directed towards these devices with high-levels of generality (a general computer with a processor and memory to perform generic computer functions) that the claim amounts to instructions to apply the exception using said generic computer components. Further the claim recites other steps like one half of the split matrix data containing more relative data in comparison to the other half of the matrix data, generating data and obtaining the result. These steps are also recited at a high level of generality and amount to mere data transfer and a process check for the mathematical calculation which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic calculation units which is just a processor and memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the step which recites one half of the matrix data containing more element data than the other half is simply a check prior to the calculation being performed and does not significantly change the process or transform the claim into a practical application and is considered insignificant extra-solution activity. Additionally, the last claim limitation which recites power consumption of the convolution calculation unit being reduced is an intended use/result of the operations and not a positively recited claim limitation and is therefore given negligible patentable weight. Lastly, the steps of generating the calculation data and obtaining the result is simply data transfer of the completed mathematical calculation result and were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus are re-evaluated in Step 2B to determine if the steps are more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby a conclusion that the claimed obtaining and generation step are well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible. 

Independent claim 8 is similar to claim 1 but includes: “a matrix storage area for storing matrix data used in the convolution calculation” as this is simply the addition of a storage unit to the method to hold the matrix data as the operations are being performed on it in comparison to the convolution calculation unit(s) of claim 1 performing the operations without a storage unit, this does not integrate the claim into patent eligible subject matter. The addition of generic storage area(s) to hold a matrix as in this claim is considered well-understood, routine and conventional activity that is supported under Berkheimer. The claim is rejected for similar reasons and judgement as applied as in claim 1. 
Dependent claim 2 which relies on claim 1 recites the additional limitations of a singular value decomposition calculation is performed on the matrix data and the threshold value is directed towards the result of that calculation. As the claim is directed towards an additional mathematical calculation it provides no meaningful limitation. The claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.
Dependent claim 3 which relies on claim 1 recites the additional limitations of an eigenvalue decomposition calculation is performed on the matrix data and the threshold value is directed towards the result of that calculation. As the claim is directed towards an additional mathematical calculation it provides no meaningful limitation. The claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

Dependent claim 4 which relies on claim 1 recites the additional limitation of image recognition being performed. Image recognition in this case is the field of use and not an additional limitation being performed as a step but the overall result from running through the steps of the method claim. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As this limitation is not a meaningful limitation being added to the claim, it is still directed towards a mathematical calculation and rejected for the same reasons and judgement as applied to claim 1.

Dependent claim 5 which relies on claim 1 recites the additional limitation of audio recognition being performed. Audio recognition in this case is the field of use and not an additional limitation being performed as a step but the overall result from running through the steps of the method claim. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As this limitation is not a meaningful limitation being added to the claim, it is still directed towards a mathematical calculation and rejected for the same reasons and judgement as applied to claim 1.

Dependent claim 6 which relies on claim 1 recites the additional limitation of natural language processing being performed. Natural language processing in this case is the field of use and not an additional limitation being performed as a step but the overall result from running through the steps of the method claim. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As this limitation is not a meaningful limitation being added to the claim, it is still directed towards a mathematical calculation and rejected for the same reasons and judgement as applied to claim 1.

Dependent claim 7 which relies on claim 1 recites the additional limitation of environment recognition being performed. Environment recognition in this case is the field of use and not an additional limitation being performed as a step but the overall result from running through the steps of the method claim. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim also recites that the recognition is performed by recognizing temperature, humidity, or liquid volume. These details are merely specifying a data type that is being input into the neural network and does not change the way the method or this limitation is performed overall. As this limitation is not a meaningful limitation being added to the claim, it is still directed towards a mathematical calculation and rejected for the same reasons and judgement as applied to claim 1.

Dependent claim 9 which relies on claim 8 and recites the additional limitation of a singular value decomposition calculation is performed on the matrix data and the threshold value is directed towards the result of that calculation. As the claim is directed towards an additional mathematical calculation it provides no meaningful limitation. It is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 8.

Dependent claim 10 which relies on claim 8 and recites the additional limitation of image recognition being performed. Image recognition in this case is the field of use and not an additional limitation being performed as a step but the overall result from running through the steps of the method claim. As this limitation does not add any meaningful limitation the claim is still directed towards a mathematical calculation and rejected for the same reasons and judgement as applied to claim 8.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Binary Convolutional Neural Network on RRAM), Han (Efficient Inference On Compressed Deep Neural Network) and further in view of Liu ( “Sparse convolutional neural networks”).

In regards to claim 1, Tang teaches the following parts of the claim as seen below:
configured to perform a convolution calculation using a matrix vector product, and a pooling calculation unit configured to perform a maximum value sampling calculation,
[ (Pg. 782, Column 2, 3rd Paragraph) 
	This citation from Tang which is under the “CNN” sub-heading discusses the convolutional layer operations that are taught and discloses an equation (Equation 1) which shows what would be a matrix-vector multiplication in equation form. Further, the paragraph above the equation discloses that the convolutional layer may be followed by a max pooling layer which would be equivalent to the max value sampling calculation. ]
the convolution calculation unit divides a first half convolution calculation that uses the first half of the matrix data and a second half convolution calculation that uses the second half of the matrix data into two and executes the calculations,
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	These two paragraphs talk about column splitting and row splitting. The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays. Examiner notes that splitting by column and row is equivalent to first and second half splitting. ]
the first half convolution calculation for calculating to generate first calculation data used in the maximum value sampling calculation by the pooling calculation unit,
[ (Pg. 783, Column 1, Paragraph 1)
	This citation has the header called “max pooling layer” and explains going through and processing a max pool operation which is equivalent to the maximum value sampling. ]
the pooling calculation unit selects vector data to which the convolution calculation of the matrix vector product is applied in the second half convolution calculation, along with the maximum value sampling calculation,
[ (Pg. 785, Column 1, Paragraph 5)
	This citation again teaches the possibility for embodiments with multiple layers as the citation explicitly teaches a Conv-Pool-Conv layering process, it is equivalent to the convolution then pooling and now convolution calculation of the matrix vector product applied to the second half convolution calculation of this claim. ]
the second half convolution calculation generates second calculation data by executing the convolution calculation on the vector data selected by the pooling calculation unit, and
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	This limitation is taught above when the matrix is originally split but is repasted for applicant’s ease. The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays.]
middle layer data of the convolutional neural network is obtained by fully or partially adding the result of the maximum value sampling calculation by the pooling calculation unit and the second calculation data.
[ (Pg. 784, Column 2, Paragraph 2) “An adder tree needs to be cascaded after the crossbar groups in order to merge the X(Conv) in partial sums.”
	This paragraph from Tang teaches the there being an adder after the operations to go through and sum the results as needed. ]
wherein power consumption of the convolution calculation unit is reduced by generating the second calculation data and adding the result of the maximum value sampling calculation by the pooling calculation unit and the second calculation data, rather than generating the first calculation data based on all of the matrix data.
[ (Pg. 5, Column 2, Section “Area and Energy Estimation Under Different Bit-Levels”) “The area and energy estimation is shown in Table. IV. The experimental results show that BCNN on RRAN saves 58.2% of energy”
This citation shows that there is a beneficial reduced power consumption. Examiner notes that the claim limitation itself is merely an intended result of the positively recited claim steps and as such is given negligible patentable weight. ]
What is not distinctly disclosed by Tang and is instead taught by Han is seen below:
A processing method using a convolutional neural network, wherein the neural network includes a convolution calculation unit
[ (Pg. 10, Column 2, Paragraph 3) “DianNao [10] implements an array of multiply-add units to map large DNN onto its core architecture.”
This citation from Han teaches the multiply-add units that are used in the neural network to perform calculations. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang with the convolution calculation unit of Han. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost in regards to energy consumption and off-chip traffic control [ Han (Pg. 10, Column 2, Paragraph 3). This has the recognized benefit of providing a more efficient system as a whole in regards to energy consumption. 
What is not distinctly disclosed by Tang or Han and is instead taught by Liu is seen below:
a threshold value for individual matrix elements is set related to matrix data used in the convolution calculation by the convolution calculation unit,
the matrix data is divided into a first half and a second half based on the threshold value,
[ (Pg. 5, Figure 3) “An example that illustrates how our algorithm generates code for multiplying a dense matrix and a sparse matrix”
This figure showcases the teaching from Liu and shows matrix data being split into two (the matrix data including the dense input data and the sparse filter data) into A and B respectively. The matrix being split based on the threshold value (zero being the threshold value) to handle sparsity within the matrix multiplication. ]
the first half of the matrix data includes relatively more values of the matrix data that are greater than the threshold value, and the second half of the matrix data includes relatively fewer values of the matrix data that are greater than the threshold value,
[ (Pg. 5, Figure 3) “Input:
A: 8 × 12 dense matrix
B: 12 × 8 sparse matrix”
As seen in the figure and the corresponding texts, Liu teaches that the matrix A which contains the dense image/input data contains relatively more data elements higher than the threshold in comparison to matrix B which is the sparsely populated matrix. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations and matrix splits as taught by Tang/Han with the threshold value based matrix operations as taught by Liu. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increased efficiency and speedup. [ Liu (Abstract). This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole. 



In regards to claim 4, The processing method using the convolutional neural network according to claim 1, is taught by Tang/Han/Liu as in the rejection for claim 1 above. The rest of the claim are taught by Tang as seen below:
Wherein image recognition is performed by the convolutional neural network.
[ (Pg. 782, Column 2, Paragraph 1) “Section IV uses the case studies of LeNet on MNIST,
and AlexNet on ImageNet to analyze recognition accuracy”
	This citation from Tang shows that the processing method with matrix operations is used to test image recognition accuracy. ]



In regards to claim 5, The processing method using the convolutional neural network according to claim 1, is taught by Tang/Han/Liu as in the rejection for claim 1 above. The rest of the claim are taught by Han as seen below:
Wherein audio recognition is performed by the convolutional neural network.
[ (Pg. 2, Column 2, Paragraph 2) “is widely used in image captioning [7], speech recognition [19] and natural language processing [4].”
	This citation shows the speech recognition being taught by Han. Examiner notes that in the citation there is a reference to the study which examined the speech recognition. The speech recognition cited in that study takes audio data that is divided by sentence and uses that in their study. Examiner notes the speech recognition in this context as equivalent to audio recognition. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang with the efficient inference engine of Han. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost to sparse matrix-vector multiplication and weight sharing [ Han (Pg. 2, Column 1, Paragraph 1). This has the recognized benefit of providing a more efficient system as a whole in regards to computations done.




In regards to claim 6, The processing method using the convolutional neural network according to claim 1, is taught by Tang/Han/Liu as in the rejection for claim 1 above. The rest of the claim are taught by Han as seen below:
Wherein natural language processing is performed by the convolutional neural network.
[ (Pg. 2, Column 2, Paragraph 2) “is widely used in image captioning [7], speech recognition [19] and natural language processing [4].”
	This citation from Han also teaches the natural language processing as in the claim language and shows it is well known in the art. ]
	Please refer to the motivation to combine from claim 5




In regards to claim 8, Tang teaches the following parts of the claim as seen below:
configured to perform a convolution calculation using a matrix vector product, and a pooling calculation unit configured to perform a maximum value sampling calculation,
[ (Pg. 782, Column 2, 3rd Paragraph) 
	This citation from Tang which is under the “CNN” sub-heading discusses the convolutional layer operations that are taught and discloses an equation (Equation 1) which shows what would be a matrix-vector multiplication in equation form. Further, the paragraph above the equation discloses that the convolutional layer may be followed by a max pooling layer which would be equivalent to the max value sampling calculation. Examiner notes that the pooling calculation unit invokes 112(f) and from applicant’s specification (¶0033) is a placeholder for generic computer components like a processor and memory for performing pooling operations. The citation from Tang discloses the max pooling layer which is a part of a computational neural network which inherently contains a processor and memory and is capable of performing the pooling calculation process as evidenced by the citation above. ] 
the convolution calculation unit individually executes a first convolution calculation by using the first half of the matrix data and a second convolution calculation by using the second half of the matrix data,
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	These two paragraphs talk about column splitting and row splitting. The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays. Examiner notes that splitting by column and row is equivalent to first and second half splitting. Reference also explains the calculations being carried out by the crossbar arrays. ]
the first convolution calculation generates first calculation data used in the maximum value sampling calculation by the pooling calculation unit, the pooling calculation unit selects vector data on which the second convolution calculation is to be performed, along with the maximum value sampling calculation by using the first calculation data,
[ (Pg. 783, Column 1, Paragraph 1)
	This citation has the header called “max pooling layer” and explains going through and processing a max pool operation which is equivalent to the maximum value sampling. Further, the reference explains that the pooling operation follows from a convolutional layer which retains the order of operations cited in the claim language. Examiner notes the pooling calculation unit is taught in the previous citation. ]
the second convolution calculation obtains second calculation data by executing a convolution calculation by using the second half of the matrix data on the vector data selected by the pooling calculation unit, 
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays. It teaches the crossbar arrays performing convolution operations on both splits of data. It is noted that the pooling calculation unit is taught in a previous citation. ]
and middle layer data of the convolutional neural network is obtained by fully or partially adding the maximum value sampling calculation result by the pooling calculation unit and the second calculation data, 
[ (Pg. 784, Column 2, Paragraph 2) “An adder tree needs to be cascaded after the crossbar groups in order to merge the X(Conv) in partial sums.”
	This paragraph from Tang teaches the there being an adder after the operations to go through and sum the results as needed. ]
and wherein in order to prepare the matrix data, which is divided in half, a target value of recognition accuracy is made settable,
[ (Pg. 782, Column 1, Paragraph 4) “Recently, researchers in the field of machine learning have demonstrated that Binary CNNs (BCNNs) achieve satisfying recognition accuracy on ImageNet dataset”
	This citation shows that the neural network had a target value of recognition accuracy as a widely known feature. Examiner notes that the matrix data which was divided in half is taught by Tang. ]
the convolutional neural network is composed by using the matrix data divided according to the threshold value and changing the threshold value as the matrix data is changed,
[ (Pg. 784, column 2, Paragraph 2) “Column Splitting: If the crossbar column count (M) is smaller than the Conv kernel count (Cout, the same with the output channel count) of this layer, then Cout Conv kernels are split”
	This citation from Tang shows the splitting of columns but also notes that this is on a layer by layer calculation and it is recalculated as needed. The size of the matrix is also what Tang taught as the original threshold so it changing on a layer by layer basis is equivalent to the claim limitation of the threshold value changing. ]
the recognition accuracy is obtained by using test data, and
[ (Pg. 782, Column 1, Paragraph 4) “Recently, researchers in the field of machine learning have demonstrated that Binary CNNs (BCNNs) achieve satisfying recognition accuracy on ImageNet dataset”
	ImageNet is a set of test data used for accuracy testing in the Tang reference. ]
wherein power consumption of the convolution calculation unit is reduced by generating the second calculation data and adding the result of the maximum value sampling calculation by the pooling calculation unit and the second calculation data, rather than generating the first calculation data based on all of the matrix data.
[ (Pg. 5, Column 2, Section “Area and Energy Estimation Under Different Bit-Levels”) “The area and energy estimation is shown in Table. IV. The experimental results show that BCNN on RRAN saves 58.2% of energy”
This citation shows that there is a beneficial reduced power consumption. Examiner notes that the claim limitation itself is merely an intended result of the positively recited claim steps and as such is given negligible patentable weight. ]
	What is not distinctly disclosed by Tang and is instead taught by Han is seen below:
A convolutional neural network learning method for determining a calculation parameter of matrix data for a convolution calculation using a convolutional neural network, wherein the convolutional neural network includes: a convolution calculation unit
[ (Pg. 10, Column 2, Paragraph 3) “DianNao [10] implements an array of multiply-add units to map large DNN onto its core architecture.”
This citation from Han teaches the multiply-add units that are used in the neural network to perform calculations. ]
and a matrix storage area for storing matrix data used in the convolution calculation,
[ (Pg. 11, Column 1, Paragraph 4) “Monakov et al. [42] proposed a matrix storage format that improves locality”
	This citation from Han teaches the matrix storage area. ]
the threshold value is determined to satisfy the recognition accuracy target value.
[ (Pg. 10, column 2, Paragraph 1) “pruned connections in large scale neural networks and achieved 9× and 13× pruning rate for AlexNet and VGG-16 with no loss of accuracy on ImageNet.”
	Threshold value from Tang being the size of the matrix, an equivalent citation in Han is also related to saving memory from the matrix from size and marks it for comparison with the accuracy of the neural network. The citation specifically talks about pruning to reduce storage requirements but still being careful not to lose accuracy at the cost of that storage. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang with the matrix optimizations of Han. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost for the processing elements [ Han (Pg. 9, Column 1). This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole.
	What is not distinctly disclosed by Tang or Han and is instead taught by Liu is seen below:
and the matrix data stored in the matrix storage area is divided into a first half and a second half based on a threshold value for individual matrix elements,
[ (Pg. 5, Figure 3) “An example that illustrates how our algorithm generates code for multiplying a dense matrix and a sparse matrix”
This figure showcases the teaching from Liu and shows matrix data being split into two (the matrix data including the dense input data and the sparse filter data) into A and B respectively. The matrix being split based on the threshold value (zero being the threshold value) to handle sparsity within the matrix multiplication. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations and matrix splits as taught by Tang/Han with the threshold value based matrix operations as taught by Liu. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increased efficiency and speedup. [ Liu (Abstract). This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole. 




In regards to claim 11, the following elements of the claim are taught by Tang as seen below:
configured to perform a convolution calculation using a matrix vector product, and a pooling calculation unit configured to perform a maximum value sampling calculation,
[ (Pg. 782, Column 2, 3rd Paragraph) 
	This citation from Tang which is under the “CNN” sub-heading discusses the convolutional layer operations that are taught and discloses an equation (Equation 1) which shows what would be a matrix-vector multiplication in equation form. Further, the paragraph above the equation discloses that the convolutional layer may be followed by a max pooling layer which would be equivalent to the max value sampling calculation. ]
and the matrix data stored in the matrix storage area is divided into a first half and a second half,
[ (Pg. 782, Column 1, Paragraph 5)
	Although the matrix storage area is missing from this citation, it will be taught in another citation below. It is kept with the rest of the limitation for clarity purposes. However, this citation does explicitly teach splitting the matrix up depending on if the size of the matrix is too large to fit. ] 
a threshold value for individual matrix elements is set related to the matrix data of the convolution calculation performed by the convolution calculation unit,
[ (Pg. 784, column 2, Paragraph 2) “Column Splitting: If the crossbar column count (M) is smaller than the Conv kernel count (Cout, the same with the output channel count) of this layer, then Cout Conv kernels are split”
	This citation from Tang shows the splitting of columns but also notes that this is on a layer by layer calculation and it is recalculated as needed. The size of the matrix is also what Tang taught as the original threshold so it changing on a layer by layer basis is equivalent to the claim limitation of the threshold value changing. Examiner notes that the convolution calculation unit is taught in another citation by Han below. ]
the convolution calculation unit individually executes a first convolution calculation by using the first half of the matrix data and a second convolution calculation by using the second half of the matrix data,
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	These two paragraphs talk about column splitting and row splitting. The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays. Examiner notes that splitting by column and row is equivalent to first and second half splitting. Reference also explains the calculations being carried out by the crossbar arrays. ]
the first convolution calculation generates first calculation data used in the maximum value sampling calculation by the pooling calculation unit, the pooling calculation unit selects vector data on which the second convolution calculation is to be performed, along with the maximum value sampling calculation by using the first calculation data,
[ (Pg. 783, Column 1, Paragraph 1)
	This citation has the header called “max pooling layer” and explains going through and processing a max pool operation which is equivalent to the maximum value sampling. Further, the reference explains that the pooling operation follows from a convolutional layer which retains the order of operations cited in the claim language. ]
the second convolution calculation obtains second calculation data by executing a convolution calculation by using the second half of the matrix data on the vector data selected by the pooling calculation unit, 
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	This limitation is taught above when the matrix is originally split but is repasted for applicant’s ease. The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays. It teaches the crossbar arrays performing convolution operations on both splits of data. ]
and middle layer data of the convolutional neural network is obtained by fully or partially adding the maximum value sampling calculation result by the pooling calculation unit and the second calculation data, 
[ (Pg. 784, Column 2, Paragraph 2) “An adder tree needs to be cascaded after the crossbar groups in order to merge the X(Conv) in partial sums.”
	This paragraph from Tang teaches the there being an adder after the operations to go through and sum the results as needed. ]
wherein power consumption of the convolution calculation unit is reduced by generating the second calculation data and adding the result of the maximum value sampling calculation by the pooling calculation unit and the second calculation data, rather than generating the first calculation data based on all of the matrix data.
[ (Pg. 5, Column 2, Section “Area and Energy Estimation Under Different Bit-Levels”) “The area and energy estimation is shown in Table. IV. The experimental results show that BCNN on RRAN saves 58.2% of energy”
This citation shows that there is a beneficial reduced power consumption. Examiner notes that the claim limitation itself is merely an intended result of the positively recited claim steps and as such is given negligible patentable weight. ]
	What is not distinctly disclosed by Tang and is instead taught by Han is seen below:
A processing device including a convolutional neural network, wherein the neural network includes: a convolution calculation unit
[ (Pg. 10, Column 2, Paragraph 3) “DianNao [10] implements an array of multiply-add units to map large DNN onto its core architecture.”
This citation from Han teaches the multiply-add units that are used in the neural network to perform calculations. Examiner notes that the convolution calculation unit invokes 112(f) and from applicant’s specification (¶0033) is a placeholder for generic computer components like a processor and memory for performing convolution operations. The Han reference discloses convolutional layers within the computational neural network which inherently require a processor and memory and are capable of performing the convolution calculation process. ]
a matrix storage area for storing matrix data used in the convolution calculation, 
[ (Pg. 11, Column 1, Paragraph 4) “Monakov et al. [42] proposed a matrix storage format that improves locality”
	This citation from Han teaches the matrix storage area. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang with the matrix optimizations of Han. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost for the processing elements [ Han (Pg. 9, Column 1). This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole.
What is not distinctly disclosed by Tang or Han and is instead taught by Liu is seen below:
[ (Pg. 5, Figure 3) “An example that illustrates how our algorithm generates code for multiplying a dense matrix and a sparse matrix”
This figure showcases the teaching from Liu and shows matrix data being split into two (the matrix data including the dense input data and the sparse filter data) into A and B respectively. The matrix being split based on the threshold value (zero being the threshold value) to handle sparsity within the matrix multiplication. ]
the first half of the matrix data includes relatively more values of the matrix data that are greater than the threshold value, and the second half of the matrix data includes relatively fewer values of the matrix data that are greater than the threshold value,
[ (Pg. 5, Figure 3) “Input:
A: 8 × 12 dense matrix
B: 12 × 8 sparse matrix”
As seen in the figure and the corresponding texts, Liu teaches that the matrix A which contains the dense image/input data contains relatively more data elements higher than the threshold in comparison to matrix B which is the sparsely populated matrix. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations and matrix splits as taught by Tang/Han with the threshold value based matrix operations as taught by Liu. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increased efficiency and speedup. [ Liu (Abstract). This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole. 



In regards to claim 13, The processing device using the convolutional neural network according to claim 11, is taught by Tang/Han/Liu as in the rejection for claim 11 above. The following pieces of the claim are taught by Tang as seen below:
the pooling calculation unit receives the first calculation data composed of a plurality of pieces of vector data from a plurality of buffers,
[ (Pg. 782, Column 2, Paragraph 1) “In our BCNN accelerator design, the matrix splitting problem is well discussed when mapping weight parameters to RRAM. Thanks to the line buffer introduced for intermediate data buffering, a pipeline strategy is proposed for system efficiency.”
	This citation teaches the buffer and the data being routed for processing via buffers. Also noted that the pooling calculation unit has been taught as in the rejection for claim 8. ][ (Pg. 783, Column 2, Paragraph 5) “Buffer Overhead: Since RRAM crossbar uses multiple inputs in the same cycle, the processed data between layers can only be buffered by registers instead of RAMs. Therefore, thousands of registers and corresponding multiplexers are required for large networks.”
	Further this citation shows that there would be a plurality of buffers being used depending on the size of the network. ]
the pooling calculation unit generates a maximum value vector of the plurality of pieces of vector data by sampling the maximum value, 
[ (Pg. 783, Column 1, Paragraph 1)
	This citation has the header called “max pooling layer” and explains going through and processing a max pool operation which is equivalent to the maximum value sampling. Also noted that the pooling calculation unit itself has been taught in the citation for claim 8’s rejection.]
and the pooling calculation unit stores a piece of the vector data among the plurality of pieces of vector data from which a value to generate the maximum value vector is obtained, as a maximum point vector,
[ (Pg. 782, Column 1, Paragraph 3) “RRAM-based crossbar can not only store the weight parameters of CNN models but also be used as the matrix-vector multiplier.”
	This citation shows the same calculation units performing the operations are able to store the weights or data after the processing is done. Examiner notes that the pooling operation was already shown in the previous citation. ]
and selects vector data from which a most number of values are obtained as the vector data used to perform the second convolution calculation.
 [ (Pg. 785, Column 1, Paragraph 5)
	In general, this paragraph which has the sub-header “Conv-pooling-Conv” goes over the process of passing data from one layer to the next starting with a convolution operation then pooling and then another convolution operation. In which the second convolution operation is performed on the max-pooled data now. ]
In regards to claim 14, The processing device using the convolutional neural network according to claim 13, is taught by Tang/Han/Liu as in the rejection for claim 13 above. The following pieces of the claim are taught by Tang as seen below:
further comprising a vector sum calculation unit configured to fully or partially add the maximum value sampling calculation result by the pooling calculation unit and the second calculation data,
[ (Pg. 784, Column 2, Paragraph 2) “An adder tree needs to be cascaded after the crossbar groups in order to merge the X(Conv) in partial sums.”
	This paragraph from Tang teaches the there being an adder after the operations to go through and sum the results as needed. Examiner notes that the vector sum calculation unit invokes 112(f) and from applicant’s specification (¶0033) is a placeholder for generic computer components like a processor and memory for performing convolution operations. The Tang reference discloses convolutional layers within the computational neural network which inherently require a processor and memory and are capable of performing the vector sum calculation process as seen above. ]
wherein, when the maximum value sampling calculation result and the second calculation data are added fully or partially and when a value used to generate the maximum value vector is taken from vector data selected as the vector data on which the second convolution calculation is to be performed, the vector sum calculation unit adds the second calculation data related to the relevant value.
[ (Pg. 784, Column 2, Paragraph 2) “An adder tree needs to be cascaded after the crossbar groups in order to merge the X(Conv) in partial sums.”
	Examiner notes that this claim limitation seems to be a rephrasing of the entire process in which the adder goes through and adds the calculation data. The elements of the maximum value vector being selected and the second convolution calculation is cited in the rejection for claim 13 as seen above. ]




In regards to claim 15, The processing device using the convolutional neural network according to claim 13, is taught by Tang/Han/Liu as in the rejection for claim 13 above. The following pieces of the claim are taught by Tang as seen below:
the matrix storage area for storing the matrix data used in the convolution calculation includes a first half storage area and a second half storage area respectively for the first half and second half of the matrix data,
[ (Pg. 782, Column 1, Paragraph 1) “where the RRAM-based crossbar can not only store the weight parameters of CNN models but also be used as the matrix-vector multiplier.” 
	This citation shows that the crossbars store the weight/matrix data and since they would also be the ones doing the act of splitting, there would be two separate storage units if the crossbar was split into two. ]
the convolution calculation unit includes a first calculation unit that performs the first convolution calculation that uses the first half of the matrix data and a second calculation unit that performs the second convolution calculation that uses the second half of the matrix data,
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	These two paragraphs talk about column splitting and row splitting. The citation discusses splitting the convolutional kernel into smaller pieces so that the calculations can then be carried out on the crossbar arrays. Since the crossbar arrays are the storage and processing units then by splitting the matrix into two, this would create two crossbar array units which would be equivalent to two calculation units. Examiner notes the convolution calculation unit itself has been taught in the rejection for claim 12. ]
the first calculation unit receives all of the plurality of pieces of vector data and  the first half of the matrix data from the first half storage area, and the second calculation unit receives one of the plurality of pieces of vector data and the second half of the matrix data from the second half storage area.
[ (Pg. 784, Column 2, Paragraphs 1 and 2)
	This citation shows the crossbar arrays that have the storage and processing capabilities. ]
[ (Pg. 783, Column 2, Paragraph 2) “Therefore, each RRAM crossbar need to process multiple cycles with different inputs, and the temporary results of each cycle need to be buffered until all the neighboring results are obtained”
	This citation shows the buffers that would be importing the data to the crossbar arrays as needed. This citation in tandem with the one above it shows the clear import of data to the calculation units from storage area with the split storage being taught in a previous citation. ]





Claims 2, 3, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang/Han/Liu and further in view of Kniazev (US 20170123388 A1).


In regards to claim 2, The processing method using the convolutional neural network according to claim 1, is taught by Tang/Han/Liu as in the rejection for claim 1 above. The following parts of the claim are taught by Han as seen below:
and the first half and second half of the matrix data are divided into a submatrix corresponding to relatively large singular value data and a submatrix corresponding to relatively small singular value data, based on the threshold value.
[ (Pg. 9, Column 2, Paragraph 1) “We build our solution based on the second distribution scheme taking the 30% density of vector a into account. Our solution aims to perform computations by in-order look-up of nonzeros in a. Each PE gets all the non-zero elements of a in order and performs the inner products by looking-up the matching element that needs to be multiplied by aj”
This citation from Han teaches the matrix being split and the processing elements arranging the split with distributions that have a certain amount of sparsity compared to the other split. The citation goes on to further explain the different possible options in terms of which splits to do or how to do the splits. Examiner notes that the sparsity is equivalent to the lack of main terms of the claim. ]
What Han does not distinctly disclose and is subsequently taught by Kniazev is seen below:
 Wherein a singular value decomposition is performed on the matrix data,
[ (¶0112) “another embodiment that modifies 1120 the preconditioning function t( ) by using the eigenvalue or singular value decomposition of the matrix t(A).”
	This citation from Kniazev teaches the SVD being performed on the matrix. ]
the threshold value is characterized with a singular value obtained in the singular value decomposition of the matrix data,
[ (¶0112) “condition number of the matrix t(A), and can be cured by modifying the preconditioner deflating or augmenting several (using a threshold) singular or eigenvectors Y”
	Here Kniazev teaches a matrix being altered using singular value decomposition until a threshold is met. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang/Han with the singular value decomposition operation as taught by Kniazev. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost in terms of speed to complete the calculations [ Kniazev (¶0111) ]. This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole.



In regards to claim 3, The processing method using the convolutional neural network according to claim 1, is taught by Tang/Han/Liu as in the rejection for claim 1 above. The following parts of the claim are taught by Han as seen below:
and the first half and second half of the matrix data are divided into a submatrix corresponding to relatively large singular value data and a submatrix corresponding to relatively small singular value data, based on the threshold value.
[ (Pg. 9, Column 2, Paragraph 1) “We build our solution based on the second distribution scheme taking the 30% density of vector a into account. Our solution aims to perform computations by in-order look-up of nonzeros in a. Each PE gets all the non-zero elements of a in order and performs the inner products by looking-up the matching element that needs to be multiplied by aj”
This citation from Han teaches the matrix being split and the processing elements arranging the split with distributions that have a certain amount of sparsity compared to the other split. The citation goes on to further explain the different possible options in terms of which splits to do or how to do the splits. Examiner notes that the sparsity is equivalent to the lack of main terms of the claim. ]
What Han does not distinctly disclose and is subsequently taught by Kniazev is seen below:
an eigenvalue decomposition is performed on the matrix data,
[ (¶0112) “another embodiment that modifies 1120 the preconditioning function t( ) by using the eigenvalue or singular value decomposition of the matrix t(A).”
	This citation from Kniazev teaches the eigenvalue decomposition being performed on the matrix. ]
the threshold value is characterized with an eigenvalue obtained in the eigenvalue decomposition of the matrix data, and
[ (¶0112) “condition number of the matrix t(A), and can be cured by modifying the preconditioner deflating or augmenting several (using a threshold) singular or eigenvectors Y”
	Here Kniazev teaches a matrix being altered using Eigenvalue decomposition until a threshold is met. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang/Han/Liu with the eigenvalue decomposition operation as taught by Kniazev. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost in terms of speed to complete the calculations [ Kniazev (¶0111) ]. This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole.




In regards to claim 9, The processing method using the convolutional neural network according to claim 8, is taught by Tang/Han/Liu as in the rejection for claim 8 above. The following parts of the claim are taught by Han as seen below:
a submatrix corresponding to singular value data which is larger than the threshold value is set as a first half, and a submatrix corresponding to singular value data which is smaller than the threshold value is set as a second half. 
[ (Pg. 9, Column 2, Paragraph 1) “We build our solution based on the second distribution scheme taking the 30% density of vector a into account. Our solution aims to perform computations by in-order look-up of nonzeros in a. Each PE gets all the non-zero elements of a in order and performs the inner products by looking-up the matching element that needs to be multiplied by aj”
This citation from Han teaches the matrix being split and the processing elements arranging the split with distributions that have a certain amount of sparsity compared to the other split. The citation goes on to further explain the different possible options in terms of which splits to do or how to do the splits. Examiner notes that larger and smaller are interpreted by density and sparsity of the matrix. ]
What Han does not distinctly disclose and is subsequently taught by Kniazev is seen below:
 Wherein a singular value decomposition is performed on the matrix data,
[ (¶0112) “another embodiment that modifies 1120 the preconditioning function t( ) by using the eigenvalue or singular value decomposition of the matrix t(A).”
	This citation from Kniazev teaches the SVD being performed on the matrix. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang/Han/Liu with the singular value decomposition operation as taught by Kniazev. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost in terms of speed to complete the calculations [ Kniazev (¶0111) ]. This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole.



In regards to claim 10, The processing method using the convolutional neural network according to claim 8, is taught by Tang/Han/Liu as in the rejection for claim 8 above. The following parts of the claim are taught by Han as seen below:
a submatrix corresponding to eigenvalue data which is larger than the threshold value is set as a first half, and a submatrix corresponding to eigenvalue data which is smaller than the threshold value is set as a second half. 
[ (Pg. 9, Column 2, Paragraph 1) “We build our solution based on the second distribution scheme taking the 30% density of vector a into account. Our solution aims to perform computations by in-order look-up of nonzeros in a. Each PE gets all the non-zero elements of a in order and performs the inner products by looking-up the matching element that needs to be multiplied by aj”
This citation from Han teaches the matrix being split and the processing elements arranging the split with distributions that have a certain amount of sparsity compared to the other split. The citation goes on to further explain the different possible options in terms of which splits to do or how to do the splits. Examiner notes that larger and smaller are interpreted by density and sparsity of the matrix.  ]
What Han does not distinctly disclose and is subsequently taught by Kniazev is seen below:
wherein as eigenvalue decomposition is performed on the matrix data,
[ (¶0112) “another embodiment that modifies 1120 the preconditioning function t( ) by using the eigenvalue or singular value decomposition of the matrix t(A).”
	This citation from Kniazev teaches the eigenvalue decomposition being performed on the matrix. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang/Han/Liu with the eigenvalue decomposition operation as taught by Kniazev. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a performance boost in terms of speed to complete the calculations [ Kniazev (¶0111) ]. This has the recognized benefit of providing a faster processing system that would speed up the neural network as a whole.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang/Han/Liu and further in view of Chen (US 20170286860 A1).


In regards to claim 7, The processing method using the convolutional neural network according to claim 1, is taught by Tang/Han/Liu as in the rejection for claim 1 above. The rest of the claim is taught by Chen as seen below:
Wherein surrounding environment recognition is performed by recognizing temperature, humidity, or a liquid inflow volume.
[ (¶0002) “a computing device operates a first network computational model (NCM) based at least in part on information of a session to provide a first feature value corresponding to the session,” ]
[ (¶0031) “By contrast, low-bandwidth networks can be used to carry textual queries from users, or data such as measurements from environmental sensors such as temperature sensors. Such sensors can provide infrequent updates, e.g., one value per minute of a gradually changing temperature.”
	These citations from Chen teaches the use of other sensors and data being passed to the neural network for analysis and recognition. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional network operations as taught by Tang/Han/Liu with the plurality of sensors and data types taught by Chen. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a more effective way to understand data and respond to queries [ Chen (¶0017) ]. This has the recognized benefit of providing a more robust system that would be able to provide more functionality to the user.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123